Citation Nr: 1127062	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  10-01 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from June 1993 to August 1993 and from January 2003 to December 2003, with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The preponderance of the evidence shows the Veteran's lumbar degenerative disc disease was not manifested by thoracolumbar ankylosis at any time during this rating period.  Neither has it been manifested by any associated compensably disabling chronic neurological symptomatology or episodes of incapacitation lasting a total duration of at least six weeks during a period of twelve months for the period on appeal.  


CONCLUSION OF LAW

The requirements for an evaluation higher than 40 percent for lumbar degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b) (1), 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in November 2005, February 2009 and April 2010 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2010).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Id. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. §§ 4.40, 4.45.  As concerns the rating for spinal disabilities under the general rating formula for rating spinal disorders, however, the application of §§ 4.40 and 4.45 as interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995), is specifically subsumed in the formula.

The general formula for rating spinal disorders provides that regardless whether there are or are not symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating applies if forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Formula.  Associated objective neurological symptoms are evaluated separately under the appropriate diagnostic code.  Id., Note (1).

An intervertebral disc syndrome is rated on the basis of incapacitating episodes, which is defined as bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, General Formula, Note, Diagnostic Code 5243.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id., Note (5).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

The evidence of record shows that the there is no ankylosis, favorable or unfavorable, manifested in the Veteran's spine disability.  By definition, the fact that his spine manifests range of motion, albeit limited, is evidence of the absence of ankylosis.  38 C.F.R. § 4.71a.  Thus, there is no factual basis for a higher rating on the basis of ankylosis.  In light of this state of the evidence, the Board's review will focus on whether there are either associated neurological symptoms or evidence showing that the Veteran experienced six weeks of incapacitating episodes of intervertebral disc syndrome in the past year which required doctor-prescribed bed rest.

The Veteran was afforded a VA examination in March 2009.  During his examination the Veteran presented a history of low back pain since 1998.  He noted that he had a herniated disc and underwent surgery in 1999 where a diskectomy and fusion was performed.

The Veteran stated that his lower back was sore all of the time and that he had flare-ups of low back pain after prolonged sitting and bending over.  He stated that his movements were slow during these flare-ups and that he was unable to participate in sports or play with his children.  He denied radiation of low back pain and a history of bowel or bladder incontinence.  He stated that, in February 2008, he had a flare-up of low back pain which required a visit to an emergency room where he was given an anti-inflammatory medication and a muscle relaxant.  Since that time the Veteran reported that he had not taken any medication for his back.

When questioned about the effects of his back pain on his occupation, the Veteran reported that he had to get up about six or seven times a day to stretch and ease his back pain.  

On examination, the Veteran was noted to walk into the examination room with a slow but normal gait.  It was noted that the Veteran did not use an assistive device to walk.  Examination of the lumbar spine revealed no postural abnormalities or fixed deformities such as kyphosis or scoliosis.  There was no spasm of paravertebral muscles but there was tenderness to percussion of the lumbar spine.  

The lumbar spine showed forward flexion to 70 degrees and extension to 30 degrees as well as bilateral lateral flexion to 30 degrees and bilateral rotation to 40 degrees.  All movements of the lumbar spine were noted as performed slowly and with guarding with pain on forward flexion and especially on extension.  

The Veteran's cranial nerves were found to be intact and motor examination showed normal strength bilaterally.  Sensory examination and coordination were intact and deep tendon reflexes were symmetrical.  

The Veteran's claims file includes a March 2010 consultation note from private physician Dr. A.S.  Dr. A.S. noted that the Veteran reported with a history of chronic low back pain which had increased over the past two months.  On physical examination, it was noted that range of motion of the lumbar spine was full with some discomfort in extension.  There was no significant tenderness to palpitation and straight leg raise was negative.  Lower extremity reflexes, strength and sensation were intact.  X-rays revealed evidence of L5-S1 hardware and fusion.  There was no evidence of any significant spondylolisthesis or fracture.   

In an August 2010 magnetic resonance imaging report for private physician Dr. R.B., an impression of postoperative changes at the lumbosacral junction and multilevel degenerative changes throughout the lumbar spine with mild progression from a prior study resulting in mild central stenosis at the L2-L3 and L4-L5 vertebra were noted.

In a later August 2010 report from Dr. R.B. it was noted that since the Veteran's 1999 fusion at the L5-S1 vertebra, the Veteran had had intermittent symptomology that had worsened over the last few years.  On physical examination, the Veteran was noted to have restricted range of motion with pain and tenderness in the lower back.  It was noted that the Veteran's pain was made worse by extension of the spine in a standing position.  Examination of the bilateral lower extremities revealed normal alignment with five out of five strength and a negative straight leg raise test.  Coordination was normal and deep tendon reflexes and sensation were found to be intact.  

The Veteran presented for a VA examination in September 2010.  During his examination, the Veteran described low back pain which was moderate to severe and constant.  He denied radiation of pain to the lower extremities.  A normal gait was noted and the Veteran denied the use of assistive devices for walking.  He stated that he took one Motrin a day for his back pain and explained that he had difficulty in with prolonged sitting for more than 40 minutes, standing and walking for more than an hour and bending and lifting more than 30 pounds due to his low back pain.  

Range of motion testing revealed flexion to 90 degrees and bilateral lateral flexion to 30 degrees.  Bilateral rotation was to 30 degrees and extension was to 30 degrees.  With three repetitions range of motion was not additionally limited by pain, weakness, fatigue or lack of endurance.  There was mild to minimal pain to the lumbar spine with minimal spasm and minimal tenderness but no weakness.  The Veteran stated that flare-ups occurred eight times per year and that during flare-ups he was incapacitated for approximately one week.  Neurological examination both sensory and motor function were both normal as relating to the lumbar spine.  A diagnosis of lumbar strain, degenerative disc disease, status post residuals of lumbar surgery was provided.

In his January 2010 VA-9 substantive appeal form, the Veteran stated that, while deployed for a second time in 2003, the severity of his back condition increased and that he thus did not understand why he was still given a 40 percent disability rating.  He further alluded to the fact that he had experienced incapacitating episodes.  He further cited an occasion wherein he had to report to the emergency room for treatment.

The Board notes the Veteran's assertions that his symptoms warrant a higher disability rating.  The Board finds, however, that the totality of the evidence does not demonstrate symptoms which most closely approximate the schedular criteria for a higher disability rating.  

As noted above, for a higher schedular rating, the evidence must demonstrate neurological symptoms, ankylosis or incapacitating episodes requiring physician-prescribed bed rest having a total duration of at least six weeks during any twelve month term during the appellate period.

In this case, ankylosis is not demonstrated.  Further, while the Veteran has stated that he has taken bed rest due to his back pain, there is no evidence whatsoever that this bed rest was prescribed by a physician.  Notably, an incapacitating episode is defined as an episode which requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.97, Code 6513.  Here, the evidence simply does not demonstrate physician-prescribed bed rest.

Further, the Board notes that during the period on appeal, the Veteran has not reported radiation of pain to his extremities and that, on examination, he is shown to be neurologically normal.  A separate rating based on neurological symptoms is therefore unwarranted.  

The symptoms presented by the Veteran's lumbosacral strain are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence throughout the appeal that the Veteran's lumbosacral strain necessitated frequent hospitalization, or has caused a marked interference with employment.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).
In adjudicating the appeal for an initial compensable rating the Board considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (claims for higher evaluations include a claim of entitlement to a total rating based on individual unemployability when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that his service connected lumbar spine prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a total disability evaluation based on individual unemployability due to service connected disorders.

In reaching these decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 40 percent for lumbar degenerative disc disease is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


